Citation Nr: 1736976	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-33 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for residuals of left knee surgery with instability.

2.  Entitlement to an increased rating in excess of 10 percent for residuals of left knee surgery with degenerative joint disease and painful/limited motion.

3.  Entitlement to a compensable rating for hemorrhoids prior to January 9, 2012, and in excess of 10 percent thereafter. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of increased ratings for chronic prostatitis, left shoulder injury, right tibia, and pes planus, and service connection for prostate gland injury secondary to prostatitis, diverticulitis secondary to hemorrhoids, left forearm condition secondary to left shoulder condition, right shoulder condition, foot numbness, right ankle swelling secondary to right ankle condition, low back strain, heel condition, and scar secondary to pes planus, have been raised by the record in a June and July 2017 applications; as well as claims for a left wrist condition secondary to service-connected knees claimed in December 2011, and back and right hip condition secondary to service-connected knees claimed in March 2012, but these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the course of the appeal, the Veteran submitted a claim for a TDIU in December 2010.  While the Veteran is currently at 100 percent disability rating due to a temporary total disability rating, he has not had a total disability rating for the entire appeal period.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative submitted an Informal Hearing Presentation in April 2017, contending that the last examinations for the above issues, since they took place in January and March 2012, have not properly considered the Veteran's more recent lay statements regarding the severity of his left knee and hemorrhoid symptoms, including those statements submitted with his November 2013 VA Form 9 Substantive Appeal.  Accordingly, the Board finds that contemporaneous VA medical examinations are warranted to determine the current severity of the Veteran's left knee and hemorrhoid disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records.  All records/responses must be associated with the electronic claims file.  

2.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected left knee disabilities.  The electronic claims file must be made available to and reviewed by the examiner. 
With respect to the Veteran's service-connected left knee disabilities, all indicated testing, including X-rays, should be accomplished including particularly range of motion testing in degrees and whether repetition of motion causes a further decrease in range of motion or increase in pain.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the left knee.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

If ankylosis is present, this should also be noted.

The examiner must also provide an assessment of the Veteran's functional limitations due to his left knee disabilities, including how they may relate to his ability to function in a work setting and to perform work tasks, to include the ability to obtain or retain employment.

The supporting rationale for all opinions expressed must be provided.  

3.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected hemorrhoids.  The electronic claims file must be made available to and reviewed by the examiner. 

The examiner should state whether the Veteran's hemorrhoids symptoms include persistent bleeding with secondary anemia, or with fissures; or are large and thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. 

The examiner must also provide an assessment of the Veteran's functional limitations due to his hemorrhoids, including how they may relate to his ability to function in a work setting and to perform work tasks, to include the ability to obtain or retain employment.

4.  Send the Veteran VCAA notice as concerning the additional issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2016), must be fully met.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, including the Veteran's claim for a TDIU.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





